Election/Restrictions
RE: Orentas et al.
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 33 and 49-55, drawn to a method of generating a population of RNA-engineered cells comprising introducing an in vitro transcribed RNA or synthetic RNA into a cell, classified in C12N15/09.
II. 	Claims 34-35 and 56-69, drawn to a method of providing an anti-tumor immunity in a mammal, a method of treating or preventing cancer in a mammal, comprising administering to the mammal an isolated cell comprising a vector comprising a nucleic acid molecule encoding a chimeric antigen receptor (CAR), classified in A61K35/17.

2.	The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to distinct methods which differ at least in objectives, method steps, and products used. Each group comprises distinct steps and utilizes different products which demonstrate that each method has different mode of operation. Each invention further performs this function using structurally and functionally divergent material. 
The examination of Groups I and II would require different searches and would require the consideration of different patentability issues.  Furthermore, the distinct steps and products require separate and distinct searches. The inventions of Groups I-II have a separate status in the art as shown by their different classifications. As such, it would be burdensome to search the inventions of Groups I-II together.  
and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

(i) 	the alpha, beta or zeta chain of the T-cell receptor, CD8, CD28, CD3 epsilon, CD45, CD4, CD5, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, CD134, CD137, CD154, or any combination thereof (claims 49, 56 and 63) 
(ii)	OX40, CD70, CD27, CD28, CD5, ICAM-1, LFA-1 (CD11 a/CD18), ICOS (CD278), DAP10, DAP12, or 4-1BB (CD137), or any combination thereof (claims 55, 62 and 69).
(iii)	CD8, CD28 (claims 51, 58 and 65)

 The species are independent or distinct because the species listed in each of group (i), (ii) and (iii) are structurally and functionally distinct from each other. In addition, these species are not obvious variants of each other based on the current record. Each species requires a separate search. The searches for the different species are not coextensive.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species from each of groups (i)-(iii) (e.g. group (i) the alpha chain of CD28, (ii) OX40 and (iii) CD8), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 33-35, 50, 52-54, 57, 59-61, 64 and 66-68 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HONG SANG/Primary Examiner, Art Unit 1643